Cochran, 3.,
delivered the opinion of this Court:
This is an appeal upon exceptions taken to the rulings of the Superior Court in a trial of issues as to the indebtedness of the appellant to the estate of Sarah Weigart, sent from the Orphans’ Court for Baltimore City.
The appellant was the administrator of that estate, and the issues, in substance, present the simple questions, whether lie was indebted thereto, and if so, to what amount. *410After these issues had gone to the Superior Court-, the appellant filed a plea of limitations, which, on motion of the ■apjoeliees, was stricken out; he then filed a motion for a continuance, on the ground of an application then made to ■the Orphans’ Court to send another issue to be tried with the issues then pending, which motion the Court over-rpled. As the questions as to the propriety of the Court’s ■action on these motions have no connection with those ■subsequently raised in the progress of the trial, we shall ■consider them ¡separately. These issues having been framed, tvithout objection from the appellant, so as to present for the finding of the jury the fact, as w*ell as amount of his indebtedness to the estate of Sarah A. Weigart, without regard to time, it is obvious that the plea of limitations would have had the effect of varying the real questions transmitted for trial. The construction of the Act of 1798, ch. 101, sub-ch. 15, secs. 16 and 17, and sub-ch. 8, sec. 20, providing for making up and transmitting issues, given in the case of Pegg vs. Warford, 4 Md. Rep,, 385, warrants the conclusion that there can be no modification of issues after they have been sent from the Orphans’ Court. The issues as transmitted present all the questions, and of necessity'- the only questions, the jury can try, and neither party has any power, by plea or otherwise, to change or qualify tbem. The plea in this case was clearly objectionable on that ground, and in our opinion was properly stricken out.
For substantially the same reason, the motion for a continuance was properly overruled. The affidavit of the appellant upon which that motion was based, shows that the issue prayed in the Orphans’ Court was not a separate and independent issue, but one intended to change or qualify the issues then pending in the ¡Superior Court, and as the Court of Appeals said in Pegg vs. Warford, that it “did not regard the Orphans’ Court as having power to revoke or remodel issues after they have been transmitted,” we must bold that no sufficient cause of continuance was shown.
During tbe trial the appellant reserved four exceptions, *411three of them having been taken to the- admission of evidence, and the 4th to the rejection of his prayers, and to-the granting of one offered by the appellees.
We do not find upon examination of the testimony covered by these exceptions, that the objections made to. its admission have any substantial fomulation. The determination of tlie main fact in dispute, whether the sum of money proved to have been received by the appellant, from liis intestate, Mrs. Sarah A. Weigart, was loaned or presented to him as a gift, appears to have been one, more or less dependent on their personal relationship, and their-declarations and conduct to each other in tlie presence of other persons. It abundantly appears from evidence admitted without objection, that Mrs. Weigart was aged and infirm both in body and mind, and in some degree incapable of managing her business affairs. There was also some evidence, not only oí artifice on the part of the appellant in obtaining tlie money, but of threats calculated to intimidate one in her infirm condition, and by which her declarations, that she had given him the money, might have been induced. Under these circumstances, we cannot doubt the propriety of admitting any evidence that would disclose to the jury ibe real motives and intentions of each of these parties towards the other, and thus, directly or by inference, show the true nature of the transaction. The rules of law in regard to the admission of evidence, are less strict when the circumstances shown are such as to excite suspicion of bad faith, or the taking of improper and unjust advantages. We think the evidence was properly admitted.
Looking to the question of the appellant’s liability, as one for determination upon all the evidence in the case, it follows, that the appellees’ prayer was properly granted. That prayer seems to have been framed with careful reference to tlie character of the testimony, and so as to submit the correct instruction to the jury. Assuming that the question was one for determination upon the whole evi*412dence, it cannot be double 1 that instructions, predicated on a part of it and so drawn as to have an effect adverse or contrary to the proper inference from the whole, would be erroneous. The appellant’s prayers, in so far as not substantially embraced by the appellees’ prayer, are objectionable on that ground. As abstract legal propositions they might be considered less doubtful, but as we hold, tha.l, so far as applicable to the case, they wire embraced by the appellees’ prayer, and in other respects framed upon an objectionable segregation of the evidence, we think there was no error in rejecting them.
(Decided Dec. 15th, 1863.)
The rulings of the Court on all the exceptions must be affirmed.

Judgment affirmed.